t c memo united_states tax_court russell streiffert petitioner v commissioner of internal revenue respondent docket no 24162-10l filed date in docket no 3613-04l p and his wife challenged a notice_of_determination by the irs appeals_office sustaining a proposed levy to collect their joint federal-income-tax liability for the tax_court dismissed the case because the petition did not contain any arguments with legal basis the court ordered p and his wife to pay a penalty of dollar_figure under sec_6673 the u s court_of_appeals dismissed the untimely notice of appeal that p and his wife filed and imposed a dollar_figure sanction against them under fed r app p in docket no 3853-05l p challenged a notice_of_determination by the irs appeals_office sustaining a proposed levy to collect his federal income-tax liabilities for the tax years and and a dollar_figure frivolous-return penalty assessed against him for the tax_year the notice_of_determination included the determination that p’s return for was frivolous the tax_court dismissed the case because the arguments in the petition were frivolous and groundless the court ordered p to pay a penalty of dollar_figure under sec_6673 p now files a petition challenging a notice_of_determination by the irs appeals_office sustaining a proposed levy to collect his federal income-tax liability for the tax_year and a notice_of_federal_tax_lien to collect a his federal income-tax liabilities for the tax years and b the dollar_figure frivolous-return penalty assessed against him for the tax_year held p’s argument that the irs failed to personally interview him to ascertain his income-tax liabilities is without merit held further p cannot challenge the merits of his income-tax and frivolous-return-penalty liabilities anyway under sec_6330 a taxpayer may not challenge the existence or amounts of liabilities in a proceeding before the irs appeals_office if the taxpayer had a prior opportunity to raise the challenge with respect to p’s income-tax liabilities for and if p received notices of deficiency then his right to file a petition in the tax_court for redetermination of the deficiencies constituted his prior opportunity to challenge the existence or amounts of the income-tax liabilities if he did not receive notices of deficiency then he could have presented his challenges to the existence or amounts of the income-tax liabilities to the irs appeals_office at his prior two proceedings at that office the first proceeding involved the year the second proceeding involved the years and even if the irs appeals_office had refused to consider his challenges he could have asserted the challenges directly in the tax_court cases by which he sought review of the appeals office’s determinations with respect to hi sec_2002 income-tax liability we consider p to have received a notice_of_deficiency with respect to the dollar_figure frivolous-return penalty assessed against p for the tax_year p had a prior opportunity to challenge the existence and amount of the penalty in the second proceeding at the irs appeals_office held further p maintained this proceeding to delay collection of his liabilities his position is meritless we impose an sec_6673 penalty of dollar_figure russell streiffert pro_se gordon p sanz and randall g durfee for respondent memorandum opinion morrison judge this case is an appeal pursuant to sec_6330 by which the petitioner mr russell streiffert seeks this court’s review of a determination by the irs appeals_office sustaining the filing of a notice_of_federal_tax_lien to collect mr streiffert’s income-tax liabilities for and the filing of a notice_of_federal_tax_lien to collect mr streiffert’s dollar_figure frivolous-return penalty for and a proposed levy to collect mr streiffert’s income-tax liability for the respondent whom we refer to as the irs has moved for summary_judgment and for the court to impose a penalty under sec_6673 we will grant the motion except as otherwise noted all citations of sections refer to the internal_revenue_code_of_1986 as amended u s c and in effect at all relevant times background the following facts are based on the assertions in the irs’s motion papers that are supported in accordance with tax_court rule_of practice and procedure and as to which mr streiffert did not raise any genuine dispute as to any material fact at the time he filed his petition mr streiffert resided in texas mr streiffert has been involved in three cases before the u s tax_court including the present case all three cases are described below the first case russell and sharon streiffert v commissioner_tax_court docket no 3613-04l on date after a collection-review hearing the irs appeals_office issued a notice determining to proceed with a proposed levy to collect the joint federal_income_tax liability of mr streiffert and his wife ms sharon streiffert for the tax_year order pincite docket no 3613-04l date the appeals office’s notice_of_determination stated that the streifferts had only raised frivolous issues which we the appeals_office could not address during a collection_due_process_hearing ie a collection-review hearing entry no ex a pincite docket no 3613-04l date the notice stated that the requirements of all applicable law and administrative procedure had been followed although it did not specifically state whether a notice_of_deficiency had been issued for the notice did not state that the streifferts had had a prior opportunity to dispute their underlying tax_liability or that they were barred from contesting their underlying tax_liability at the collection-review hearing the streifferts filed a petition with the tax_court challenging the notice_of_determination order pincite docket no 3613-04l date that case was assigned docket no 3613-04l the court dismissed the streifferts’ case for failure to state a claim upon which relief could be granted id pincite it observed that the streifferts’ petition and other filings contained a hodgepodge of rhetoric unsupported assertions and legalistic gibberish without any actual legal basis id pincite it ordered the streifferts to pay a penalty of dollar_figure under sec_6673 id pincite the court warned the streifferts that it would consider imposing larger penalties if they advanced similar arguments in future litigation id pincite the streifferts filed an untimely notice of appeal which the u s court_of_appeals for the fifth circuit dismissed 140_fedappx_527 5th cir it imposed a dollar_figure sanction on the streifferts under federal rule of appellate procedure observing that the streifferts’ arguments have at all times been frivolous and without merit id pincite the second case russell streiffert v commissioner_tax_court docket no 3853-05l on date after a collection-review hearing the irs appeals_office issued a notice determining to proceed with a proposed levy to collect mr streiffert’s federal_income_tax liabilities for the tax years and and a dollar_figure frivolous-return penalty that the irs had assessed against mr streiffert for tax_year order pincite docket no 3853-05l date entry no ex b 2d pincite docket no 3853-05l date the notice_of_determination stated that mr streiffert was precluded from challenging the underlying income-tax liabilities at the collection-review hearing because he had previously received a statutory_notice_of_deficiency for and entry no ex b 2d pincite docket no 3853-05l date the notice_of_determination also stated that mr streiffert was liable for the dollar_figure frivolous-return penalty because the notice concluded the form_1040 u s individual_income_tax_return he had submitted to the irs for tax_year was frivolous id pincite on date mr streiffert filed a petition with the tax_court challenging the appeals office’s notice_of_determination order pincite docket no 3853-05l date because the petition contained nothing but frivolous and groundless arguments the court dismissed the case for failure to state a claim upon which relief could be granted id pincite the court ordered mr streiffert to pay a penalty under sec_6673 of dollar_figure id pincite the court observed that mr streiffert had raised frivolous and groundless arguments in the streifferts’ prior case at docket no 3613-04l id pincite the third and present case russell streiffert v commissioner_tax_court docket no 24162-10l on date after a collection-review hearing the irs appeals_office determined to sustain the following collection actions the filing of a notice_of_federal_tax_lien to collect mr streiffert’s income-tax liabilities for and the filing of a notice_of_federal_tax_lien to collect mr streiffert’s dollar_figure frivolous-return penalty for and a proposed levy to collect mr streiffert’s income-tax liability for the notice_of_determination reflected that the hearing with mr streiffert had been conducted by correspondence the notice stated that at the hearing mr streiffert had challenged the assessments of income-tax liability for and on the grounds that the irs had not conducted an examination interview the notice stated that the challenge was unmeritorious the guidelines set forth under the code_of_federal_regulations under are not mandatory these procedural rules are directory the failure of the service to conduct a face to face examination does not make the assessments invalid the notice stated that the irs had issued statutory notices of deficiency regarding and the notice stated that mr streiffert was unable to dispute his underlying liabilities because he had had a prior opportunity to do so the taxpayer has had ample opportunities to present evidence of his tax_liability the taxpayer is no stranger to tax_court the taxpayer has previously petitioned tax_court under sec_6330 collection_due_process for proposed levy action tax_court case under docket number addressed liability for tax_year tax_court case under docket number addressed liabilities for tax_year s and civil penalty assessment under internal_revenue_code irc a for tax_year the tax_court cases mentioned above were dismissed for lack of jurisdiction the taxpayer is unable to raise the liability due to prior opportunity the notice determined that mr streiffert was liable for the dollar_figure frivolous- return penalty because the notice concluded he had submitted a frivolous form_1040 for the tax_year on or about date mr streiffert filed a 366-line petition with the tax_court challenging the appeals office’s notice_of_determination the irs moved to strike the petition except for line sec_216 through on the grounds that the material raised frivolous arguments on date the court struck the petition except for line sec_216 through and a three-paragraph introduction at the beginning of the petition on date the irs filed a motion for summary_judgment and for the court to impose a penalty under sec_6673 in the motion the irs contends that during the prior two tax_court cases and the related collection- review hearings mr streiffert had had prior opportunities to challenge the income-tax liabilities for the years through and the frivolous-return penalty for the year the irs contends that during his last collection-review hearing mr streiffert did not deny receiving a notice_of_deficiency for mr streiffert responds that the notices of deficiency and the assessments of the income-tax liabilities and the frivolous-return penalty are invalid because the irs did not conduct an examination interview regarding his income-tax liabilities for those years he contends that the source of his right to an examination interview is found in sec_601_105 statement of procedural rules he also contends that he did not receive any notices of deficiency summary of the three cases the following table reflects the types of liabilities and tax periods involved in the three cases tax_court litigation irs collection activity against mr streiffert key 04l docket no 3613-04l wife is co-party 05l docket no 3853-05l 10l docket no 24162-10l type of collection activity annual tax period and type of liability income_tax income_tax sec_6702 penalty income_tax levy 05l 05l 05l 04l involving joint liability income_tax income_tax income_tax income_tax 05l 05l 05l 10l lien 10l 10l 10l 10l 10l 10l 10l 10l i summary_judgment discussion summary_judgment may be granted where there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law tax ct r pract proc a and b the party moving for summary_judgment here the irs bears the burden of showing that there is no genuine dispute as to any material fact and factual inferences will be drawn in the manner most favorable to the party opposing summary_judgment here mr streiffert 79_tc_340 however tax_court rule_of practice and procedure d provides when a motion for summary_judgment is made and supported as provided in this rule an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but such party’s response by affidavits or declarations or as otherwise provided in this rule must set forth specific facts showing that there is a genuine dispute for trial when a taxpayer fails to pay any federal tax_liability within days of notice_and_demand for payment the irs may collect the unpaid tax by levy on the taxpayer’s property pursuant to sec_6331 before the irs may proceed with a levy the taxpayer is entitled to administrative review pursuant to sec_6330 administrative review takes the form of a hearing before the irs appeals_office sec_6330 the pertinent procedures for this collection-review hearing are set forth in sec_6330 first the appeals_office must obtain verification from the treasury_department that the requirements of any applicable law or administrative procedure have been met sec_6330 second the taxpayer may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives sec_6330 sec_6330 provides that the taxpayer may contest the existence and amount of the underlying tax_liability but only if the taxpayer did not receive a notice_of_deficiency and did not otherwise have an opportunity to dispute such tax_liability see 129_tc_178 oyer v commissioner tcmemo_2003_178 slip op pincite aff’d 97_fedappx_68 8th cir a similar collection-review hearing is also afforded to a taxpayer upon the irs’s filing of a notice_of_federal_tax_lien sec_6320 after the appeals_office has issued its determination the taxpayer may appeal the determination to the tax_court pursuant to sec_6330 as mr streiffert has done in such an appeal we review de novo any determination of the appeals_office as to the underlying liability that is properly at issue see 125_tc_301 aff’d 469_f3d_27 1st cir 114_tc_604 114_tc_176 as to other matters we review the determination of the appeals_office for abuse of discretion--that is we decide whether the determination was arbitrary capricious or without sound basis in fact or law murphy v commissioner t c pincite sego v commissioner t c pincite goza v commissioner t c pincite as reflected in his response to the motion for summary_judgment mr streiffert’s attack on the determination of the appeals_office is that the irs’s examination of his income-tax liabilities failed to include a personal interview with him the irs interprets mr streiffert’s lack-of-interview argument to be an attempt to contest his underlying tax_liabilities it contends that mr streiffert was not entitled to contest his underlying tax_liabilities at the collection-review hearing because he had prior opportunities to do so these views are reflected in the following passage from the irs’s motion petitioner did have a prior opportunity to contest the underlying tax_liability and participated meaningfully in a previous administrative_proceeding and previous judicial proceeding petitioner was previously before this court in docket nos 3613-04l and 3853-05l docket no 3613-04l involved the year and docket no 05l involved the years and docket no 3853-05l also involved the civil penalty pursuant to sec_6702 for the year during his collection_due_process_hearing petitioner did not dispute receipt of the notice_of_deficiency for the year furthermore in his petition petitioner does not dispute receipt of the notice_of_deficiency for the year petitioner’s main argument appears to be that he was denied an in office examination pursuant to title sec_601_105 petitioner is thereby precluded from challenging the existence or amount of his underlying tax_liability for the years and as well as the civil penalty assessed pursuant to sec_6702 for the year before this court accordingly the validity of the underlying tax_liabilities for and is not properly at issue before the court and respondent is entitled to judgment as a matter of law that petitioner is liable for the underlying liabilities for said years and for the civil penalty for the year citations omitted as we explain below we hold that mr streiffert’s lack-of-interview argument is without merit and that it is barred by sec_6330 unlike regulations the statement of procedural rules is not mandatory 304_f2d_560 4th cir 65_tc_511 the statement of procedural rules cannot confer any rights on taxpayers see luhring f 2d pincite montgomery v commissioner t c pincite therefore mr streiffert’s argument that he was unlawfully denied an examination interview is without merit furthermore mr streiffert’s lack-of-interview argument is a challenge to the existence of income-tax liabilities for the and tax years the irs was authorized to send him notices of deficiency determining deficiencies of income_tax see sec_6212 if he received notices of deficiency for these years he could have disputed these income-tax liabilities by filing a tax_court petition seeking redetermination of the deficiencies see sec_6213 if he did not receive notices of deficiency he could have challenged the income-tax liabilities at the collection-review hearings ie the two hearings that culminated in notices of determination dated date and date respectively or if wrongfully denied an opportunity to contest the income- tax_liabilities by the appeals_office he could have challenged his liabilities in his cases before the tax_court appealing from the notices of determination ie in docket no 3613-04l and docket no 3853-05l respectively he is therefore barred from challenging his income-tax liabilities for and in this case see sec_6330 sego v commissioner sec_6330 provides that if the taxpayer did not receive a notice_of_deficiency the taxpayer can challenge the existence or amount of the underlying liability at the collection-review proceeding with the irs appeals_office if the irs appeals_office refuses to hear the challenge the taxpayer can appeal the appeals office’s determination to the tax_court see eg arroyo v commissioner tcmemo_2013_112 slip op pincite deciding underlying tax_liability t c pincite taxpayer who received a notice_of_deficiency had an earlier opportunity to dispute the liability 126_tc_356 taxpayer did not receive the notice_of_deficiency at an administrative_proceeding to consider a proposed levy to collect the deficiency the irs appeals_office wrongfully refused to let the taxpayer contest his underlying tax_liability the taxpayer did not appeal the appeals office’s determination to the tax_court it was held that the taxpayer’s right to appeal was an opportunity to challenge the underlying liability as to the year mr streiffert has failed to demonstrate that there is a genuine dispute that he received a notice_of_deficiency see tax ct r pract proc b the motion for summary_judgment alleged that mr streiffert did not deny having received a notice_of_deficiency in his response to the motion for summary_judgment mr streiffert denies receiving a notice_of_deficiency this unsworn denial is insufficient it was not made in an affidavit or a declaration see id and it is not supported by any other acceptable materials see id for purposes of summary_judgment we therefore consider mr streiffert to have received the notice_of_deficiency see tax ct r pract proc d mr streiffert was therefore not entitled in the collection-review hearing to challenge his income-tax liability for see sec_6330 sego v commissioner t c pincite mr streiffert is also barred from challenging his liability for the frivolous- return penalty for he had an opportunity to challenge his liability for the penalty during the collection-review hearing at issue in streiffert v commissioner t c dkt no 3853-05l date the notice the appeals_office issued after the hearing reflected that the appeals_office had determined that mr streiffert had filed a frivolous form_1040 and is therefore liable for the frivolous-return penalty ii section-6673 penalty sec_6673 authorizes the tax_court to impose a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in a proceeding is frivolous or groundless a section-6673 penalty is justified the arguments mr streiffert advances in this dispute are meritless his petition was designed to delay collection of tax rather than resolve a real dispute we hold that mr streiffert is liable for a penalty of dollar_figure to reflect the foregoing an appropriate order and decision will be entered
